Citation Nr: 1627945	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-26 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether severance of service connection for squamous cell cancer of the tonsil and tongue, characterized as oropharyngeal cancer was proper.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972, to include service in Vietnam. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the August 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

Although the Veteran had requested to present sworn testimony before a Veterans Law Judge in support of his appeal, he withdrew his request for a hearing the day of the scheduled hearing.  38 C.F.R. § 20.704.  His appeal will thus be adjudicated without further delay based upon all the evidence presently of record.

The issue for entitlement to a TDIU was previously remanded by the Board in October 2015 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain VA examinations to assist in determining whether the Veteran was unemployable as a result of his service-connected disabilities.  This was accomplished, and the claim was readjudicated in a January 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issue of whether severance of service connection for squamous cell cancer of the tonsil, characterized as oropharyngeal cancer was proper was also remanded by the Board in October 2015 for the issuance of a statement of the case.  In January 2016, the RO issued a statement of the case and, while the Veteran did not file a VA Form 9, the Veteran's representative listed the claim on appeal in the filed Form 646 in March 2016, which is accepted in lieu of a VA Form 9.  Hence, the Board accepts the appealed issue and has jurisdiction over it.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the absence of a Form 9 is not a jurisdictional bar to the Board's appellate review).

The issue of service connection for heart disease, to include as due to herbicide exposure, has been raised by the record in an April 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably establishes that the grant of presumptive service connection for squamous cell cancer of the tonsil and tongue, based upon the Veteran's confirmed exposure to Agent Orange as a result of serving in the Republic of Vietnam was erroneous.

2.  The Veteran is not prevented from securing and maintaining substantially gainful employment solely by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The severance of service connection for squamous cell cancer of the tonsil and tongue, characterized as oropharyngeal cancer was proper was proper; restoration of service connection is therefore not warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5112 (West 2014); 38 C.F.R. § 3.105(d), 3.159, 3.303 (2015).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 (VCAA) that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the duty to notify as it applies to the claim involving the propriety of severance of service connection, as it involves a determination as to clear and unmistakable error (CUE), the VCAA is not applicable.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker v. Principi, 15 Vet. App. 407 (2002).

Regarding the claim for a TDIU, the Veteran was provided notice regarding the evidence required to substantiate his claim in April 2010.  

The Veteran's service treatment records, VA treatment records, Social Security Administration disability records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his TDIU claim in November 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's reported disabilities, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Severance of Service Connection 
for Squamous Cell Cancer of the Tonsil and Tongue

In an August 2010 rating decision, the RO granted service connection for squamous cell cancer of the tonsil and tongue, effective October 26, 2009.  In an October 2011 rating decision, the RO proposed to sever the grant of service connection for squamous cell cancer due to findings that the Veteran's cancer was not a listed presumptive disease associated with herbicide exposure under 38 C.F.R. § 3.309(e) (2015).  This decision was finalized in January 2012 effective April 1, 2012. 

Certain additional procedural requirements apply where service connection is to be severed, and if they are not followed, the severance of service connection is generally void ab initio.  Specifically, a rating proposing severance must be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and the detailed reasons therefor, and must be given 60 days to present additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d).  The Veteran may also request a hearing within 30 days of receiving notice.  38 C.F.R. § 3.105(i). 

In this case, the Veteran was afforded the appropriate due process.  A rating decision was issued in October 2011 that proposed to sever service connection for squamous cell cancer, setting forth the detailed reasons for the proposal.  The Veteran was notified of this determination and his right to present additional evidence or request a hearing in an October 25, 2011 letter.  The Veteran did not request a Board hearing.  In January 2012, more than 60 days after the initial notice of the proposed severance, a rating decision was issued that explained the reasons for finalizing the severance of service connection. 

Subject to the limitations contained in 38 C.F.R. § 3.114 and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the Government.  A change of diagnosis "may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous."  
38 C.F.R. § 3.105(d).  "Severance of service connection based on any standard less than that established by § 3.105(d) is erroneous as a matter of law."  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  The Board notes that the additional protections as set forth in 38 C.F.R. § 3.105(b) do not apply, as service connection was in effect since October 2009, or less than 10 years.  See also 38 C.F.R. § 3.957.

The United States Court of Appeals for Veterans Claims (Court) has repeatedly discussed the evidentiary standard for clear and unmistakable error (CUE). Although most of these opinions address the appeals of claimants seeking a finding of CUE in a past denial of benefits, the Court has held that the standard for CUE is equally applicable to VA for claims involving the severance of service connection based on CUE.  Once service connection has been granted, it may be withdrawn only after VA complies with specific procedures and if the Secretary meets the high burden of proof.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  "Clear and unmistakable error" is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

Although the same standards for determining whether there was CUE in a final decision apply when determining whether, for the purpose of severing service connection, there was CUE in a decision granting service connection, the reviewable evidence is not limited to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

Here, the RO granted service connection for squamous cell cancer of the right tonsil and tongue based solely on the Veteran's diagnosis (claimed to be a part of the respiratory system), finding that the Veteran was entitled to presumptive service connection under 38 C.F.R. § 3.309(e).  In an October 2011 rating decision, the RO proposed to sever the grant of service connection for squamous cell cancer based on a finding that there was no indication that the Veteran's right tonsil and tongue cancer was a presumptive disease listed under 38 C.F.R. § 3.309(e).  

Service connection may be granted for a disability from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service. 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e). 

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of the aforementioned conditions.  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §3.309 (e).

Notwithstanding the foregoing presumption provisions, Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation, in this case direct proof of exposure to Agent Orange.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A review of the evidence of record indicates that the Veteran had been diagnosed with squamous cell cancer of the right tonsil and tongue.  In a May 2010 VA examination report, the Veteran stated that in October 2009 he developed a sore throat and was later diagnosed with a mass identified in the inferior part of the right tonsil with extension into the base of the tongue.  The pathology report indicated that the lesion was squamous cell carcinoma of the right tonsil (oropharynx).  The Veteran underwent chemotherapy and radiotherapy.  The last positron emission in April 2010 indicated resolution of the lymphadenopathy and no metastatic disease.  

In a September 2011 VA medical opinion, indicated that the Veteran had been previously found to have a tumor on the right tonsil extending to the base of the tongue.  Importantly, the examiner noted that this was part of the oropharynx.  Further, the examiner opined that the Veteran's cancer was unlikely related to his Agent Orange exposure.  Instead, the examiner noted that the Veteran had a strong history of smoking.

The Board also notes that, in a December 2011 VA mental health treatment note, the Veteran stated that he was exposed to asbestos.  However, a review of the evidence does not include any evidence, aside from the Veteran's statements, that he was exposed to asbestos.

Moreover, in a September 2012 statement, the Veteran stated that his tongue and tonsil cancer was "extremely close" to the larynx, cancers of which are considered a presumptive disease under 38 C.F.R. § 3.309(e) (i.e., respiratory cancers, include cancer of the lung, bronchus, larynx or trachea).  

The Board finds, however, that the Veteran's cancer was clearly documented as involving the right tonsil and tongue, which was noted by the September 2011 VA examiner to be part of the "oropharynx."  The oropharynx is anatomically located above the larynx and trachea.  In other words, while the list of presumptive conditions includes respiratory cancer, this category is specifically limited to cancer of the lung, bronchus, larynx, or trachea, but not the pharynx.  38 C.F.R. 
§ 3.309(e).  

Moreover, the National Academy of Sciences (NAS) has found insufficient evidence to conclude whether an association exists between herbicide exposure and cancers of the oral cavity, to include the lips and tongue.  See NAS, Veterans and Agent Orange: Update 2012 (December 3, 2013.  Based on reports by the NAS, the Secretary has determined that a presumption of service connection based on exposure to Agent Orange or other herbicides in the Republic of Vietnam is not warranted for, among other conditions, cancers of the oral cavity (including lips and tongue) and pharynx (including tonsils), and cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system.  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010), 75 Fed. Reg. 81332 (Dec. 27, 2010), 77 Fed. Reg. 47924 (Aug. 10, 2012), and 79 Fed. Reg. 20308 (April 11, 2014).

In view of the above, the Board finds that the Veteran is not diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Therefore, it cannot be presumed that he has squamous cell carcinoma of the tongue or tonsil as a result of exposure to herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Board therefore finds that the RO committed clear and unmistakable error in its grant of service connection for squamous cell cancer of the right tonsil and tongue based upon a presumptive disease listed under 38 C.F.R. § 3.309(e).  It has not been determined that the Veteran has a respiratory disorder of the lungs, bronchus, larynx or trachea.  In other words, the statutory provisions extant at the time of the grant of service connection in August 2010 were incorrectly applied by the RO.  

Moreover, there is no evidence of record to suggest that service connection for the Veteran's cancer was warranted on a direct basis.  Following a review of the Veteran's service treatment record, such reports are silent for an in-service diagnosis of right tonsil or tongue cancer.  Further, there is no indication that this disease was diagnosed within one year following separation from active service.  Finally, there are no competent medical opinions of record linking the Veteran's current diagnosis to actual exposure to herbicides during his tour of duty or to his claimed asbestos exposure. 

In sum, the Board finds that the high burden for severance of service connection has been met, both as a matter of fact and as a matter of law, and service connection for service connection for squamous cell cancer of the tonsil and tongue was properly severed in this case.

Laws and Analysis for TDIU 

VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in
 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran's only service-connected disabilities include tinnitus, rated as 10 percent disabling; hearing loss, rated as 10 percent disabling; and posttraumatic stress disorder (PTSD), rated as 10 percent disabling.  These conditions result in a combined rating of 30 percent, which is below the necessary threshold for a TDIU. Accordingly, TDIU on a schedular basis is denied.  See 38 C.F.R. § 4.16(a). 

The Veteran maintains that he is unemployable, in large part, as a result of his squamous cell cancer for which service connection has been severed.  The Board will therefore only consider whether his service-connected disabilities render him unable to obtain or maintained substantially gainful occupation.  As such, a TDIU on an extraschedular basis must be considered.  Unfortunately, the evidence of record does not support that the Veteran was unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities and referral for extraschedular consideration of TDIU is not warranted.

The central inquiry for entitlement to TDIU is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence includes a December 2011 VA mental health note where it was noted that the Veteran worked up until 2009.  After being diagnosed with cancer in 2009, the Veteran reported that he was too weak to work since then.  
The evidence also includes a November 2015 VA hearing loss and tinnitus VA examination.  The examiner indicated that, without the use of his hearing aids, the Veteran noticed that he missed conversation and asked for repetition of words and phrases.  With the use of his hearing aids, the examiner noted that the Veteran would be able to follow most conversation in quiet settings and when facing the speaker without difficulty.  Regarding tinnitus, the Veteran stated that he sometimes woke up at night from the tinnitus, but was usually not bothered by it.  

In a November 2015 VA PTSD examination, the Veteran reported that he had worked as an operator engineer for 35 years after service separation.  He also drove a concrete truck for six years and retired in 2005.  The Veteran specifically denied that the PTSD affected his job.  The examiner also indicated that the Veteran's PTSD had been formally diagnosed, but symptoms were not severe enough to interfere with occupational functioning.

Social Security Administration disability records indicated that the Veteran was awarded disability benefits as of October 1, 2009 as a result of neoplasm of the tongue.

The evidence of record indicates that the Veteran was able to perform his work for many years up until his diagnosis of cancer associated with the tongue and right tonsil.  However, the Veteran is not service-connected for this disorder.  Further, the evidence of record, to include the VA examination reports discussed above, and the Veteran's own statements, does not show that he would be unable to perform any work solely due to his service-connected hearing loss, tinnitus, and PTSD disabilities.  

Accordingly, the Board finds that the weight of the competent evidence of record indicates that the Veteran was not unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities.  Therefore, the Board finds that referral for extraschedular consideration of TDIU is not warranted.



ORDER

Severance of service connection for squamous cell cancer of the tonsil and tongue, characterized as oropharyngeal cancer was proper, and restoration of the benefit is denied.

Entitlement to a TDIU is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


